Citation Nr: 0706346	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to January 23, 2004 
for the assignment of a 50 percent disability rating for 
cerebral concussion with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in May 2006.

At this point, the Board acknowledges that the veteran 
submitted additional evidence which was received by the Board 
in October 2006.  The veteran did not state whether or not he 
waived RO review of this additional evidence.  However, the 
Board finds that it need not clarify whether the veteran 
waives RO review of this evidence as it adds nothing to the 
record that was not already present.  The October 2006 
evidence consists of a letter from a physician which states 
that the veteran has been suffering from headaches since 
1965.  However, this evidence is simply duplicative of 
evidence which was already of record clearly showing that the 
veteran has consistently complained of headaches since his 
discharge from active duty service.  As such, the Board finds 
that proceeding with adjudication of the issue at hand 
without RO review of the additional evidence results in no 
prejudice to the veteran.


FINDINGS OF FACT

1.  In February 2000, the RO continued the veteran's 10 
percent disability rating for cerebral concussion with 
headaches; the veteran did not appeal, and this decision 
became final.

2.  There is no communication from the veteran or his 
representative prior to January 23, 2004, that constitutes a 
claim for an increased rating for his service-connected 
cerebral concussion with headaches disability.

3.  It is not factually ascertainable that the veteran's 
cerebral concussion with headaches disability increased in 
severity on any date within the year preceding the January 
23, 2004 claim for increased rating.




CONCLUSIONS OF LAW

1.  The February 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The criteria for an effective date earlier than January 
23, 2004 for the assignment of a 50 percent disability rating 
for service-connected cerebral concussion with headaches have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in a May 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and a VA 
examination report.  As the veteran has been afforded a VA 
examination in relation to his claim, the Board finds that 
the record as it stands now includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The veteran contends that the 50 percent disability rating 
for his cerebral concussion with headaches should go back to 
October 1966 when he was first assigned service connection 
for his headaches and assigned a 10 percent disability 
rating.  However, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. 
App. August 18, 2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of an earlier effective date.  A freestanding 
claim for an earlier effective date, once the appeal becomes 
final, attempts to vitiate the rule of finality.  

The veteran filed a claim for increased rating for the 
service-connected headache disability in November 1999.  This 
claim was denied by way of a rating decision issued in 
February 2000.  The veteran had one year from notification of 
the February 2000 RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  As such, the 
veteran cannot go behind the final February 2000 rating 
decision in order to establish an effective date from 1966 
and the effective date for the increase in the rating must 
therefore be determined in relation to a later claim.

A claim for an increased rating for the cerebral concussion 
with headaches disability was received by the RO in January 
2004 and the RO, by way of a June 2004 rating decision, 
increased the rating from 10 percent to 50 percent for the 
cerebral concussion with headaches disability as of January 
23, 2004, the date of the claim.  

The effective date for an increased rating is the date of the 
application for the increase.  However, the law will allow 
for an earlier effective date if it is factually 
ascertainable that an increase in severity of the service-
connected disability is shown within one year of the claim.  
In the case at hand, a November 2003 Veterans Center 
treatment notes show that the veteran reported having 
migraines since his injury in service.  A November 2003 
private medical report shows neurological examination results 
totally within normal limits.  

The veteran's residuals of a cerebral concussion with 
headaches have been evaluated under the criteria for rating 
migraines found at 38 C.F.R. Section 4.124(a), Diagnostic 
Code 8100 and the criteria for rating brain disease due to 
trauma found at 38 C.F.R. § 4.124(a), Diagnostic Code 8045.  
Specifically, Diagnostic Code 8100 dictates that a 10 percent 
disability rating is warranted for headaches with 
characteristic prostrating attacks averaging once in two 
months over the last several months.  A 30 percent rating may 
be assigned upon a showing of migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a 50 percent 
rating may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The Board also 
notes that the veteran's headaches disorder is in the nature 
of residuals of a traumatic head injury and is currently 
rated under Diagnostic Code 8045 which addresses brain 
disease due to trauma.  However, this diagnostic code 
provides that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  

The evidence of record for the one year prior to January 23, 
2004 does not show that the veteran's headache symptoms 
consisted of migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
a several month period, nor does it show completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The record shows only subjective 
complaints of headaches with no complaints of prostrating 
attacks or time lost from work.  As such, it is not factually 
ascertainable from the evidence of record that a disability 
rating in excess of 10 percent was warranted for the 
veteran's service-connected cerebral concussion with 
headaches disability within the one-year period prior to his 
application for an increased rating.  As such, the record 
does not support an effective date prior to January 23, 2004 
for assignment of the 50 percent disability rating for the 
veteran's cerebral concussion with headaches disability.  

In sum, the Board finds that the February 2000 rating 
decision is final and that there is no correspondence in the 
record between the February 2000 rating decision and the 
January 2004 application for veterans' benefits that could be 
construed as an informal claim for an increase in benefits.  
Additionally, the Board finds that there is no medical 
evidence within the one year prior to January 23, 2004 that 
factually supports entitlement to a disability rating in 
excess of 10 percent for the veteran's cerebral concussion 
with headaches disability.

As a preponderance of the evidence is against the claim for 
an earlier effective date for the increased rating for the 
veteran's cerebral concussion with headaches disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to January 23, 2004 
for assignment of a 50 percent disability rating for service-
connected cerebral concussion with headaches is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


